Appeal by the defendant from a judgment of the Supreme Court, Orange County, (Ingrassia, J.), rendered September 11, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor engaged in misconduct during summation is unpreserved for appellate review (see, People v Rivera, 142 AD2d 615, 616), and, in any event, is lacking in merit. Thompson, J. P., Kunzeman, Lawrence and O’Brien, JJ., concur.